DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim depends on claim 21 but does not further limit the process of claim 21. Claim 38 requires that the process is for the production of hydrogen, a limitation which is already required by claim 21 on which claim 38 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31, 35, 36, 38-44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4668494, in view of US 20120148925.
Regarding claims 21, 38-40, 44  and 46, US’8494 which is regarded as the closest prior art to the subject-matter of claim 1 discloses (see column 3, line 43 - line 51; figure 1; column 4, line 11 - line 18;
column 4, line 19 - line 43; figure 2; claims) a method that uses solar energy
or indirectly by storing it in the form of ammonia as the source of heat for
producing an ammonia synthesis gas, said method comprising, see claim 1 :
(a) steam reforming hydrocarbons;
(b) converting the product of said steam reforming of hydrocarbons to an
ammonia synthesis gas;
(c) converting said ammonia synthesis gas to ammonia and/or to other
products like hydrogen and methanol, see column 4, line 11 - line 18;
(d) supplying the heat required for said steam reforming of hydrocarbons by a heat transfer fluid;
(e) heating said heat transfer fluid in a solar receiver when solar energy is available;

The claim requires the use of plural process fuel streams in the combustion that heats the hydrocarbon conversion step. The reference teaches that oxygen and steam also provide heat to the system (Col. 4 lines 44-56). The oxygen and steam here are considered as a process fuel gas stream.
The difference between the invention of US’8494 and that of claim 21 is that claim 21 the combustion of ammonia was non-catalytic.
US’8925 teaches a system for ammonia decomposition into hydrogen in a burner using oxygen(Abstract). The reference teaches that a near-stoichiometric ammonia/air mixture has a non-catalyzed autoignition temperature of about 850°C (Para [0050]). It is advantageous to keep the fuel gas and air separate and then combine them in a distributed combustion zone, because the distribution of combustion gives positive control of the exact location and distribution of the heat released by combustion (Para [0050]). 
However, at the time of filing it would have been obvious to a person of ordinary level of skill in the art to use the non-catalytic ammonia burner of US’8925 to burn the ammonia in US’8494. One would be motivated to do so because of factors such as catalyst cost, placement and durability are significant issues (US’8295 para [0093])


At the time of filing it would have been obvious for a person of ordinary level of skill in the art to perform routine experimentation to determine a suitable or optimal amount of heat to be provided by this heating alternative. One would be motivated to heat primarily by solar energy as the reference prefers. 
Regarding claim 28, The reference of US’8494 teaches that oxygen and steam provide heat and hydrogen to the system (Col. 4 lines 44-56). The hydrogen will combust in the coal gasification. 
Regarding claims 29-31, the reference of US’8494 is open to combustion only partially providing the heat for the process since it prefers solar cells (Col. 1 lines 64 – Col. 2 lines 9). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to perform routine experimentation to determine a suitable or optimal amount of heat to be provided by this heating alternative. One would be motivated to heat the system by ammonia combustion in times of an energy deficit when the solar power is limited or not available. 
Regarding claim 36, the reference of US’8494 teaches that the syngas includes hydrogen and carbon oxides and further teaches conversion to methanol (Col. 4 line 18).

Regarding claims 42 and 43, the temperature of the combustor will dictate how much of ammonia is converted to nitrogen and hydrogen. 
The temperature of the combustor is a result effective variable which can be optimized without undue experimentation. One would be motivated to adjust the conversion in an effort to control the temperature for syngas generation.   

Claims 32-34, 37 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4668494, in view of US 20120148925, as applied to claims 21-31, 35, 36, 38-44 and 46 above and further in view of Singh et al. US 20110042620.
Regarding claims 32, 37 and 45, the US’8494 does not teach a shift or a CO2 conversion step. 
US’2620 teaches a process for making ammonia, a procedure for revamping the front-end of an ammonia plant and an ammonia plant. The process and the plant comprise a first reformer (130), a second reformer (141), a third reformer (150) a shift convertor (160) and one or more methanators to remove CO2 (Para [0054]). This third reformer can be considered as the gas-heated reformer of claim 1. A stream (106) comprising steam and a hydrocarbon (steam to carbon ratio preferably 2.6, 2.7, 2.8 or 2.9) is sent to the first reformer. The partly reformed current (118) is mixed with oxygen enriched air (112) and reformed in the second reformer. The current obtained (143) is 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the steps of US’2620 for CO shift to CO2 and then removing CO2 in the invention of US’8494. One would be motivated to do so to enhance the hydrogen concentration in the syngas and remove carbon oxides. 
Regarding claim 33, US’8494 teaches that the synthesis gas is, after further treatment, converted to ammonia and burning a portion of it (Col. 2 lines 15-120). 
Regarding claim 34, US’8494 teaches that the synthesis gas is, after further treatment, converted to ammonia and burning a portion of it (Col. 2 lines 15-120).
The reference is silent on storing ammonia before combusting it. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to store ammonia being produced in a tank so it can be used later. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736